Citation Nr: 1811791	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  13-21 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a disability rating higher than 20 percent for a right lower extremity disability, diagnosed as residuals of a right femur fracture.

2.  Entitlement to a rating higher than 10 percent for a right lower extremity disability, diagnosed as residuals of a right tibia fracture.

3.  Entitlement to a compensable rating for a left lower extremity disability, diagnosed as residuals of a left fibula fracture. 

4.  Entitlement to a compensable rating for a left shoulder disability. 

5.  Entitlement to a rating higher than 30 percent for residuals of a splenectomy. 

6.  Entitlement to a rating higher than 20 percent for seizures. 

7.  Entitlement to a compensable rating for scars of the left ear, left eyebrow, scalp, and chin. 

8.  Entitlement to service connection for a lower back disability, claimed as secondary to a service-connected cervical spine disability.

9.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from January 1984 to January 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds additional development is required before the Veteran's claims are decided.

At the outset, the Board notes that where the evidence indicates that a service-connected disability has worsened since the last VA examination, and that examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A(d) (West 2015); 38 C.F.R. § 3.159(c)(4) (2017); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121; Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  To be considered adequate, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In addition, a medical examiner is not free to simply ignore a veteran's lay statements recounting symptoms or events.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Increased Rating Claims

The Veteran was last afforded VA examinations to assess the severity of his service-connected disabilities, for which he seeks increased ratings, in August 2010.  In December 2017 correspondence, the Veteran's representative indicated the August 2010 examination reports no longer reflected the severity of the disabilities in question, and the representative argued contemporaneous VA examinations were needed.

Under these circumstances, the Board finds a remand is warranted in order to afford the Veteran a VA examination or examinations to determine the current severity of the service-connected disabilities that are the subject of this appeal.

Service connection claim

The Veteran initiated a claim for service connection for a lower back disability in February 2010.  He asserted he had a lower back disability which was secondary to his service-connected cervical spine disability, for which service connection was granted in an April 1999 rating decision.  

The Veteran was afforded a VA examination in August 2010.  The examiner diagnosed degenerative arthritis of the lumbar spine, but opined the condition was unrelated to the Veteran's service-connected cervical spine disability.  The examiner, however, indicated the Veteran's claims file was not sent for review.  The Board notes that a review of a veteran's claims file, to include his or her medical records, is generally of vital importance in determining the etiology, to include onset and subsequent development, of a disability that is the subject of a claim for service connection.  As such, the Board finds the August 2010 examination report is inadequate for adjudication purposes with respect to the Veteran's claim for service connection for his lower back disability.  Accordingly, the Board finds a remand is warranted for an additional VA examination and opinion.

TDIU

As the Veteran's claim for a TDIU is inextricably intertwined with the claims being remanded, the Board finds that the issue of entitlement to a TDIU must be remanded as well.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on another issue).

The Board also notes the Veteran last submitted a VA Form 21-8940, detailing his employment history, in February 2010.  As such, an updated VA Form 21-8940 should be obtained on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include solicitation of a completed VA Form 21-8940 from the Veteran with regard to his claim of entitlement to a TDIU.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, afford the Veteran VA examinations to determine the current severity of the following service-connected disabilities:

a) a right lower extremity disability diagnosed as residuals of a right femur fracture;

b) a right lower extremity disability diagnosed as residuals of a right tibia fracture;

c) a left lower extremity disability diagnosed as residuals of a left fibula fracture;

d) a left shoulder disability;

e) residuals of a splenectomy;

f) seizures; and

g) scars of the left ear, left eyebrow, scalp, and chin.

All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  

Each examiner should discuss how the Veteran's service-connected disabilities might impair employment, indicating any likely limitations.  To the extent possible, the examiner or examiners should discuss how the limitations presented by all of the Veteran's service-connected disabilities, together, might impact employment, taking into account the Veteran's occupational history and background.

3.  Following completion of step 1, above, afford the Veteran a VA examination to determine the nature and etiology of his lower back disability.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  

Following the examination and a review of the relevant records and lay statements, the examiner must state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's lower back disability is proximately due to or has been aggravated (permanently worsened beyond its natural progression) by his service-connected cervical spine disability.

If aggravation is found, the examiner should state an opinion, to the extent possible, as to:

a) the baseline manifestations of the Veteran's lower back disability found prior to aggravation; and

b) the increased manifestations which, in the examiner's opinion, are proximately due to the Veteran's service-connected cervical spine disability.

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

4.  Undertake any other development determined to be warranted.

5.  Then, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



